DETAILED ACTION
Election/Restrictions
Claims 27-35 are directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 36-46, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previousl46y withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/2/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s arguments with respect to the amendment are persuasive (See pages 13-14 of the Remarks): “With the feature ‘the first reactor feed distributor and the plurality of 
The prior art does not teach or fairly suggest a turbulent fluidized bed reactor or method for preparing para-xylene and co-producing light olefins from methanol and/or dimethyl ether and benzene, wherein the turbulent fluidized bed reactor comprising a reaction zone, a dilute phase zone, a first reactor feed distributor and a plurality of second reactor feed distributors, the first reactor feed distributor and the plurality of second reactor feed distributors are sequentially arranged from bottom to top in the reaction zone, wherein the reaction zone is located in a lower part of the turbulent fluidized bed reactor; and the dilute phase zone is located in an upper part of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SHARON PREGLER/Primary Examiner, Art Unit 1772